Citation Nr: 0319926	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-16 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral upper 
extremity disorder to include carpal tunnel syndrome and a 
loss of feeling and strength in the arms, the wrists, and the 
hands.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




INTRODUCTION

The veteran had certified active service from September 1990 
to July 1991.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision of 
the Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO) which established service connection for 
hypertension; assigned a 10 percent evaluation for that 
disability; determined that the veteran had not submitted a 
well-grounded claim of entitlement for a bilateral upper 
extremity disorder to include carpal tunnel syndrome and a 
loss of feeling and strength in the arms, the wrists, and the 
hands; and denied the claim.  

The Board remanded these issues in December 2000.  With 
regard to the claim of evaluation of the veteran's 
hypertension the requested development has been accomplished.  
However, the claim of entitlement to service connection for a 
bilateral upper extremity disorder to include carpal tunnel 
syndrome and a loss of feeling and strength in the arms, the 
wrists, and the hands will be addressed in the remand portion 
of this decision.  


FINDING OF FACT

The veteran's diastolic blood pressure reading is not 
predominantly 110 or more, and his systolic blood pressure 
reading is not predominantly 200 or more.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, Part 4, 4.104, Diagnostic Code 7101 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The January 2001, February 2003 and April 2003 RO letters 
informed the veteran of the evidence needed to substantiate 
the claims.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  38 
U.S.C.A §§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159(b) 
(2002).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the basis of the denial of the claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran was afforded VA examinations in September 1998 and 
September 2002.  See 38 U.S.C.A § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  VA has satisfied its duties 
to notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.  

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

The veteran's service connected hypertension was initially 
evaluated as 10 percent disabling under Diagnostic Code 7101, 
for hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  To receive the next higher rating of 
20 percent, his diastolic pressure, i.e., the bottom number 
of his blood pressure reading, must be predominantly 110 or 
more, or his systolic pressure, i.e., the top number of his 
blood pressure reading, must be predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure 
predominantly 120 or more and a 60 percent evaluation 
requires diastolic pressure predominantly 130 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (2002).  

The veteran's blood pressure readings from the effective date 
of the grant of service connection, June 23, 1998, were as 
follows: 

June 23, 1998 VA outpatient treatment record - 116/60 sitting
September 1998 VA examination - 160/94 sitting, 160/90 supine 
October 1999 private medical record - 118/78 left arm sitting 
September 2000 private medical record - 118/78
September 2001 private medical record - 132/82
September 2002 VA examination - 140/90
December 2002 private medical record - 150/94

As is readily apparent from the above blood pressure 
readings, there were no occasions when the veteran's 
diastolic pressure was 110 or more.  And his systolic 
pressure was never 200 or more.  By and large, the veteran 
had blood pressure readings significantly less than the 
required levels-both insofar as his systolic and diastolic 
pressure.  Thus, his claim for an initial evaluation in 
excess of 10 percent for his hypertension must be denied.  

Moreover, the veteran's hypertension has been no more than 10 
percent disabling since the effective date of service 
connection, and a higher "staged rating" since that date is 
not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

An initial evaluation in excess of 10 percent for 
hypertension is denied.  




REMAND

The Board remanded the issue of entitlement to service 
connection for a bilateral upper extremity disorder to 
include carpal tunnel syndrome and a loss of feeling and 
strength in the arms, the wrists, and the hands in December 
2000 for a VA examination and opinion.  Specifically, the VA 
examiner was to express an opinion as to the etiology of all 
identified upper extremity disabilities and state what 
relationship, if any, exists between the veteran's current 
bilateral upper extremity disability and his period of active 
service.  Although the examination was performed and the 
upper extremity disability was diagnosed as carpal tunnel 
syndrome the VA examiner did not provide the requested 
opinions.  According to Stegall v. West, 11 Vet. App. 268 
(1998), when a case is remanded by either the Court or by the 
Board, a veteran has, as a matter of law, the right to 
compliance with that remand.  Since the Board must ensure 
that the instructions of a remand are complied with, failure 
to do so would constitute error on the part of the Board.  

Accordingly, the case is REMANDED for the following actions:

1.	The RO is requested to make the claims 
folder available to a VA physician for 
review.  The physician's written 
opinion should reflect that such a 
review was conducted.  The physician 
is requested to express an opinion as 
to the etiology of all identified 
upper extremity disabilities.  The 
physician is requested to specifically 
state what relationship, if any, 
exists between the veteran's current 
bilateral upper extremity disability 
and his period of active service.  The 
VA physician should provide complete 
rationales for all conclusions reached 
and opinions expressed.  The veteran 
should be scheduled for another VA 
examination if deemed necessary by the 
VA physician.  

2.	Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the foregoing 
development actions have been 
conducted and completed in full.  If 
any development is incomplete 
appropriate corrective action is to be 
implemented.  

3.	If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issues and 
afforded the appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to report for a scheduled VA examination may have 
adverse consequences, including the possible denial of the 
claim.  See 38 C.F.R. § 3.655(b) (2002); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


